DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 14, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the opening portion” in lines 9-10. This limitation lacks antecedent basis (as the phrase previously providing its antecedent basis was canceled in the most recent amendment) and thus it is unclear whether this is intended to be a newly claimed limitation here, if Applicant intended to previously claim the limitation, or if Applicant believes such is a limitation inherent to the other prior limitations. Appropriate clarification and correction is required. For Examination purposes Examiner assumes Applicant intended to claim “an opening portion”.

Claims 1 and 21 each recite the limitation “the opening portion is formed to be a fluid introduction groove which communicates with each dimple group”. This limitation is indefinite as Applicant has previously claimed plural opening portions and it is unclear whether this limitation refers to all of the opening portions or a single opening portion, and further whether one opening portion is in communication with all of the dimple group, a single dimple, or whether each opening portion is in communication with a single dimple group.  Appropriate clarification and correction is required. For Examination purposes Examiner assumes Applicant intended to claim “each opening portion is formed to be a fluid introduction groove which communicates with a respective one of the dimple groups”. Examiner notes that if Applicant intended a single opening portion/fluid introduction groove to be in communication with all of the dimple groups such would necessitate a 112a written description requirement rejection and/or drawing objection.

Claims 7, 14, and 15 are indefinite at least by virtue of depending on an indefinite claim (see above).

Allowable Subject Matter
Though no claims are currently in condition for allowance, Examiner notes that it appears that upon overcoming the above 112(b) rejections, in the manner as interpreted by Examiner, the claims would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675